IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1494
                            Filed December 21, 2016


LUIS CARLOS CENICEROS,
      Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Luis Carlos Ceniceros appeals the denial of his postconviction-relief

application. AFFIRMED.




      Courtney T. Wilson of Gomez May L.L.P., Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

       Luis Carlos Ceniceros appeals the denial of his postconviction-relief

(PCR) application in which he claimed his trial counsel was ineffective in failing to

adequately advise him of the immigration consequences of his guilty plea.

Ceniceros concedes his trial counsel told him his plea might have some effect on

his immigration status but contends he was not fully apprised of the likelihood of

any effect coming to pass. Prior to the hearing on Ceniceros’s PCR action,

Ceniceros’s trial counsel was deposed. Ceniceros’s counsel testified, in relevant

part, to the following: she was well aware of her duties under Padilla v. Kentucky,

559 U.S. 356 (2010), and had helped organize a seminar on the case in 2010;

she determined and told Ceniceros that, based on his status and the crimes with

which he was charged, “he would be removed from the country and very likely, if

not definitely, not be allowed to return through legal immigration”; she had

advised Ceniceros to speak to his consulate and retain an immigration attorney;

she had spoken to the immigration attorney retained by Ceniceros’s family and

relayed the information received from this immigration attorney to Ceniceros; and

she provided Ceniceros a checklist entitled “Immigration Consequences of

Crimes Checklist.” The record also reflects Ceniceros initialed a provision of the

written plea of guilty that provided: “For persons who are not U.S. citizens: I

understand that a criminal conviction or deferred judgment may result in my

deportation or have other adverse immigration consequences if I am not a U.S.

Citizen.   I have had the opportunity to discuss this with my attorney and

consulate.”
                                         3


       In denying Ceniceros’s claim, the PCR court found the testimony of

Ceniceros’s counsel “could scarcely have been more in conflict from that of

Mr. Ceniceros” and determined Ceniceros’s counsel’s testimony was more

credible.   On appeal, Ceniceros contends the PCR court erred in finding his

counsel more credible. On our de novo review, giving weight to the credibility

findings of the district court, see Ledezma v. State, 626 N.W.2d 134, 141 (Iowa

2001), we affirm the district court’s finding Ceniceros’s counsel did not fail to

perform an essential duty.

       We affirm the district court’s denial of Ceniceros’s PCR application without

further opinion. See Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.